            Case 1:18-cr-00846-LTS Document 36 Filed 04/09/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 18-CR-846-LTS

ANTHONY CHILDS,

                 Defendant.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 The Court has received and reviewed Mr. Childs’s Motion for Compassionate

Release pursuant to 18 U.S.C. section 3582 (docket entry no. 30), and the parties’ subsequent

briefing (docket entry nos. 32 and 34). Mr. Childs seeks a reduction of his sentence to time

served, and appointment of counsel for the purposes of this motion practice. (Docket entry no.

34.) The Court has reviewed all of the submissions carefully.

                 Mr. Childs seeks an order directing his compassionate release under 18 U.S.C.

section 3582(c)(1)(A), which provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may
                 reduce the term of imprisonment . . . after considering the factors
                 set forth in section 3553(a) to the extent that they are applicable, if
                 it finds that . . . extraordinary and compelling reasons warrant such
                 a reduction . . .




CHILDS - COMP RLS MEMORD.DOCX                              VERSION APRIL 9, 2021                 1
          Case 1:18-cr-00846-LTS Document 36 Filed 04/09/21 Page 2 of 5




18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through Pub. L. 116-282). 1 The Court therefore

considers “the factors set forth in section 3553(a) to the extent that they are applicable,” and then

considers, in light of those factors, whether the defendant’s proffered “extraordinary and

compelling reasons” for a sentence reduction warrant such a reduction. The Court may consider

“the full slate of extraordinary and compelling reasons that an imprisoned person might bring

before [it] in motions for compassionate release” in determining whether those reasons warrant a

sentence reduction. United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “The defendant

has the burden to show he is entitled to a sentence reduction” under Section 3582(c)(1)(A).

United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020).

               Section 3553(a) directs that the Court

               shall consider . . . the nature and circumstances of the offense and
               the history and characteristics of the defendant; . . . the need for the
               sentence imposed . . . to reflect the seriousness of the offense,
               promote respect for the law, and to provide just punishment for the
               offense; . . . to afford adequate deterrence to criminal conduct; . . .
               to protect the public from further crimes of the defendant; . . . to
               provide the defendant with needed educational and vocational
               training, medical care, or other correctional treatment in the most
               effective manner; . . . the kinds of sentences available; . . . [and]
               the need to avoid unwarranted disparities among defendants with
               similar records who have been found guilty of similar conduct. . . .
18 U.S.C.A. § 3553(a) (Westlaw through Pub. L. 116-282). As reflected in the transcript of Mr.

Childs’s sentencing hearing, the Court considered these factors in determining the sentence it

imposed on May 30, 2019. (Docket entry no. 29.) Most of these factors remain unchanged. The

nature and circumstances of his offense remain very serious, as Mr. Childs pled guilty to

conspiracy to possess ammunition following a felony conviction and the Court found that he had


1
       Mr. Childs has exhausted his administrative remedies. On December 29, 2020, Mr.
       Childs requested that the Warden of FCI Cumberland move to reduce his sentence based
       on the COVID-19 pandemic. (Docket entry no. 30.) On February 4, 2021, the Warden
       denied Mr. Childs’s request. (Id.)


CHILDS - COMP RLS MEMORD.DOCX                      VERSION APRIL 9, 2021                            2
          Case 1:18-cr-00846-LTS Document 36 Filed 04/09/21 Page 3 of 5




induced a 17-year-old boy to shoot into a crowd, injuring five people. (Id. at 21:21-25.) The

Court sentenced Mr. Childs to 60 months of imprisonment – the statutory maximum under the

plea agreement, which was structured to avoid much higher potential statutory mandatory

minimum sentences – followed by three years of supervised release. (Docket entry no. 27.) Mr.

Childs has served approximately half of that sentence.

               In support of his argument that the section 3553(a) factors now present an

extraordinary and compelling reason warranting a sentence reduction, Mr. Childs proffers that he

has participated in a number of programs while incarcerated, that his family and dependents

would benefit greatly from a reduced sentence of time served because he could resume caring

responsibilities for his mother and child, and that COVID-19 poses a risk of infection and serious

complications were he to serve the remainder of his sentence in custody.

               Mr. Childs is 36 years of age and has no underlying medical conditions that the

CDC has found to increase the risk of contracting or suffering severe complications from

COVID-19. (Docket entry no. 32, Exh. A); see People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html, (last visited 4/8/21). Furthermore, FCI Cumberland has taken steps to mitigate

the risk posed by COVID-19, most notably by offering inmates a vaccine. Mr. Childs refused

the vaccine on March 1, 2021. (Docket entry no. 32, Exh. A.) His refusal to accept a risk-

mitigating measure is relevant to whether the risk of infection he faces in custody is

extraordinary and militates against finding that the degree of risk compels release. Because Mr.

Childs does not have any underlying health conditions and is not among the highest risk age

groups, the risk of infection and serious complications posed by COVID-19 does not, standing




CHILDS - COMP RLS MEMORD.DOCX                     VERSION APRIL 9, 2021                            3
          Case 1:18-cr-00846-LTS Document 36 Filed 04/09/21 Page 4 of 5




alone, present an extraordinary and compelling reason for a sentence reduction, particularly

where he has refused to take available steps to mitigate that risk.

               Nor does it present extraordinary and compelling reasons for release in

connection with the positive changes in his personal history and characteristics that Mr. Childs

has proffered in his motion. Mr. Childs has, commendably, engaged with educational

programming while he has been in custody and has maintained a clean disciplinary record. He

also raises another aspect of his personal circumstances, reporting that his mother has two

serious medical conditions and that, were she to pass away, there would be no caregiver for Mr.

Childs’s young daughter. The Court commends Mr. Childs on his efforts to remain productive

and to conduct himself responsibly while he serves his sentence and prepares for his eventual

release. However, “[r]ehabilitation . . . alone shall not be considered an extraordinary and

compelling reason,” 28 U.S.C.A. § 994(t) (Westlaw through Pub. L. 116-282), and the fact that

his family are facing health issues now and potential loss in the future is not an extraordinary

situation. Mr. Childs’ risk of contracting COVID-19, his self-improvement efforts and good

behavior while in custody, and his family situation, which could possibly be improved if he were

to be released, do not, individually or in combination, rise to the level of extraordinary and

compelling reasons warranting a sentence reduction, especially when weighed in the context of

the nature and circumstances of his crime and the risk to public safety that his history suggests.

               For the reasons stated above, Mr. Childs has not carried his burden of

demonstrating that an extraordinary and compelling set of circumstances warrants compassionate

release. His health and personal and family circumstances are not extraordinary, and the factors

that lead the court to determine that the sentence imposed on him was necessary to address

properly the section 3553(a) considerations have not changed in any material way. Accordingly,




CHILDS - COMP RLS MEMORD.DOCX                     VERSION APRIL 9, 2021                              4
          Case 1:18-cr-00846-LTS Document 36 Filed 04/09/21 Page 5 of 5




Mr. Childs’s motion for a reduced sentence pursuant to 18 U.S.C. section 3582 is denied. The

Court will also enter an Order on Motion for Sentence Reduction under 18 U.S.C. section

3582(c)(1)(A) (Compassionate Release).

               In light of the Court’s denial of his motion for compassionate release, Mr.

Childs’s request for appointment of counsel to brief the motion is denied as moot.

               Chambers will mail copies of this Memorandum Order and the Order on Motion

for Sentence Reduction to Mr. Childs.

               This Memorandum Order resolves docket entry number 30.

       SO ORDERED.


Dated: New York, New York
       April 9, 2021
                                                             ___/s/ Laura Taylor Swain__
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
Copy Mailed To:       Anthony Childs, #86359-054
                      Federal Correctional Institution
                      P.O. Box 1000
                      Cumberland, MD 21501




CHILDS - COMP RLS MEMORD.DOCX                    VERSION APRIL 9, 2021                         5
